Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a motion generator configured to impart rotational motion about an axis of rotation to the reservoir” in claim 1 (specification: p. 4, line 7, a motor); and

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 14, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
first motion generator”; and in claim 6 “the first motion generator”.
Claim 10 recites “the collection surface” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests making claim 10 dependent upon claim 9, which first recites a collection surface.
Claim 14 is unclear as whether the polymer is one selected from the group or whether the polymer includes the group.  The Examiner suggests the following amendments: “is one selected from the group”.  Claim 14 is indefinite because it recites relative terms, i.e. “high enough”, “sufficient viscosity” and “low concentrations”.  How high is enough?  At what viscosity is it considered sufficient? What concentrations are considered low?
Claim 16 recites “the collected fibers” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests the following amendments: “further comprising wrapping the in the liquid around a rotating collection surface that is rotated by the second motion generator”.
Claim 18 recites “the collected fibers” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests the following amendments: “wrapping the in the liquid around a rotating collection surface that is rotated by the second motion generator”.
Claims not listed are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo et al. (US 2002/0148050) in view of Fuisz et al. (US 5,447,423).
Luo et al. (US 2002/0148050) disclose a device (fig. 1) for formation of one or more micron, submicron or nanometer dimension polymeric fibers (paragraphs [0015], [0017], [0027], [0066]), , the device comprising: 
a reservoir 2 for holding a solution comprising a polymer [0017] and including a lateral surface 6 having one or more orifices 4 for ejecting the polymer for fiber formation;
wherein rotational motion about an axis of rotation is imparted to the reservoir 6, the rotational motion of the reservoir causing ejection of the solution comprising the polymer radially outward with respect to the axis of rotation from the one or more orifices 4 (fig. 2; [0049]); and
	a collection device 12 configured to hold a liquid 10, the collection device 12 configured and positioned to accept the solution comprising the polymer ejected from the reservoir 2 (fig. 2; [0049]);

wherein the device is configured such that the ejection of the solution comprising the polymer into the air gap and subsequently into the liquid 10 in the collection device 12 causes formation of one or more micron, submicron or nanometer dimension polymeric fibers 8 ([0015], [0066]); microdenier/microdiameter fibers; also fiber size is dependent upon orifice size and drum/rotation speed).
However, Luo et al. (US 2002/0148050) does not disclose a motion generator.
Fuisz et al. (US 5,447,423) discloses a device for forming fibers including a reservoir 24 having orifices, and a motion generator configured to impart rotational motion about an axis of rotation to the reservoir, the rotational motion of the reservoir causing ejection of fiber material radially outward with respect to the axis of rotation from the one or more orifices (col. 5, line 3, to col. 7, line 32; motion generator is a motor).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Luo et al. (US 2002/0148050) with a motor, as disclosed by Fuisz et al. (US 5,447,423), because Luo et al. (US 2002/0148050: [0064]) discloses that a modified spinning device, as disclosed by Fuisz et al. (US 5,447,423), can be used, and because such a modification is known in the art and would provide an alternative configuration for imparting rotational motion to the reservoir. 
(Claim 11) Luo et al. (US 2002/0148050) further disclose a method for fabricating one or more micron, submicron or nanometer dimension polymeric fibers, the method comprising:
providing the device of Luo et al. (US 2002/0148050), as mentioned above;
providing the solution comprising the polymer (paragraphs [0015], [0017]);

	collecting the one or more jets 8 of the solution comprising the polymer in the liquid 10 of the collection device 2 to cause formation of the one or more micron, submicron or nanometer dimension polymeric fibers (fig. 2; [0049]);
	(Claim 12) wherein the one or more micron, submicron or nanometer dimension polymeric fibers are formed by precipitation of the one or more jets in the liquid of the collection device ([0008]; the polymeric fibers can be precipitated from organic solution liquid);
(Claim 13) wherein the one or more micron, submicron or nanometer dimension polymeric fibers are formed by cross-linking in the one or more jets in the liquid of the collection device ([0010], the polymeric fibers can be cross-linked to induce surface modification); and
(Claim 14) wherein the polymer is selected from the group consisting of a water soluble polymer ([0047], [0049]), a polymer that requires on-contact cross-linking [0010], a polymer that cannot be readily dissolved at a high enough concentrations to provide sufficient viscosity for random entanglement and solvent evaporation to form polymeric fibers, a polymer that requires precipitation [0008], and a polymer dissolved in water at low concentrations ([0047], low concentrations of 12-14% or 7-15%).
Claims 2-3, 5-6, 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo et al. (US 2002/0148050) in view of Fuisz et al. (US 5,447,423) as applied to claim 1 above, and further in view of Brundige et al. (US 3,441,473).
Luo et al. (US 2002/0148050) and Fuisz et al. (US 5,447,423) do not disclose the limitations recited by claims 2-3, 5-6, 10 and 15.

(Claim 2) a second motion generator 40, 42, 44, 46 capable of imparting rotational motion to the liquid 48 in the collection device 32 to generate a liquid vortex (col. 4, lines 39-42);
(Claim 3) wherein the device is configured such that the air gap between the one or more orifices and the liquid held in the collection device 32 during rotational motion of the reservoir is due, at least in part, to the liquid vortex generated by the second motion generator (fig. 1 shows the air gap between the nozzle 24 and the liquid in collection device 32 being defined at least in part by the liquid vortex shown in fig. 1); and
(Claim 5) wherein the device is configured such that the air gap is positioned centrally in the liquid vortex in the collection device 32 (fig. 1).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the device with a second motion generator, as disclosed by Brundige et al. (US 3,441,473), because such a modification is known in the art and would provide an alternative configuration for collecting the fibers known to be operable in the art.
As to claim 6, each of the first motion generator and the second motion generator, respectively disclosed above by the prior art, will inherently include a rotation direction, which directions will be same or different.  It would be further obvious to a skilled artisan to use either the same or different rotation directions as long as the apparatus works as intended, i.e., forming and collecting fibers.   
As to claim 10, Luo et al. (US 2002/0148050) further discloses a collection surface of the collection device 12 having a drum or cylinder shape (fig. 2).
.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo et al. (US 2002/0148050) in view of Fuisz et al. (US 5,447,423) as applied to claim 1 above, and further in view of Brundige et al. (US 3,441,473) and Watson (US 2,988,469).
Luo et al. (US 2002/0148050) and Fuisz et al. (US 5,447,423) do not disclose the limitations recited by claim 4.
Brundige et al. (US 3,441,473) disclose a device (fig. 1) for forming fibers, the device including a reservoir 24 (atomizing nozzle 24) having an orifice for ejecting fiber material (col. 4, lines 43-46), a collection device 32 configured to hold a liquid 48, the collection device 32 configured and positioned to accept the fiber material ejected from the reservoir 24, and 
a second motion generator 40, 42, 44, 46 capable of imparting rotational motion to the liquid 48 in the collection device 32 to generate a liquid vortex (col. 4, lines 39-42);
wherein the device is configured such that a downstream end of the reservoir 24 is disposed within a depression in the top surface of the liquid in the collection device 32 caused by the vortex during fiber formation by the reservoir 24 and such that the downstream end of the reservoir 24 is positioned below a highest level of the top surface of the liquid in the collection device 32 during fiber formation by the reservoir 24.
Watson (US 2,988,469) discloses an atomizing nozzle 7 for forming fibers having a spray tip 10 having an extrusion orifice at a downstream end of the atomizing nozzle 7 (fig. 1; col. 5, line 25, to col. 6, line 73).
.
Claim 17 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo et al. (US 2002/0148050) in view of Fuisz et al. (US 5,447,423) as applied to claim 1 above, and further in view of Brundige et al. (US 3,441,473) and Ebregt et al. (US 4,702,876).
Luo et al. (US 2002/0148050) and Fuisz et al. (US 5,447,423) do not disclose the limitations recited by claim 17.
Brundige et al. (US 3,441,473) disclose a device (fig. 1) for forming fibers, the device including a reservoir 24 having orifices for ejecting fiber material (col. 3, lines 33-37, orifices defined by nozzle diameters), a collection device 32 configured to hold a liquid 48, the collection device 32 configured and positioned to accept the fiber material ejected from the reservoir 24, and a second motion generator 40, 
Ebregt et al. (US 4,702,876) a method of fabricating poly-paraphenylene terephthalamide fibers including ejecting fibers made from a polymer from a spinneret 4 into an air gap 55, wherein the polymer is poly-paraphenylene terephthalamide, and collecting the fibers in a collection device 2 holding a liquid, wherein the liquid is water (fig. 1; col. 1, lines 5-27; col. 9, lines 25-43; col. 12, line 25, to col. 13, line 17).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the device with a second motion generator, as disclosed by Brundige et al. (US 3,441,473), because such a modification is known in the art and would provide an alternative configuration for collecting the fibers known to be operable in the art.  In view of such combination, the method also include generating the liquid vortex in the collection device during collection of the one or more jets of the polymer in the liquid of the collection device.  As to the polymer being poly-paraphenylene terephthalamide and the liquid being water, such materials for forming fibers are known in the art, as disclosed by Ebregt et al. (US 4,702,876), and would enable formation of poly-paraphenylene terephthalamide fibers.
Claims 1-8 and 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooper (US 1,500,934) in view of Luo et al. (US 2002/0148050).
Hooper (US 1,500,934) discloses a device (figs. 1-7) for formation of polymeric fibers (p. 1, lines 8-11), the device comprising:
a reservoir 26 30, 31 for holding a solution comprising a polymer (p. 2, lines 35-39) and including a lateral surface (fig. 2, lateral surface of nipple/nozzle 31) having one or more orifices 32 for ejecting the polymer for fiber formation;

a collection device 13 configured to hold a liquid (fig. 2), the collection device 13 configured and positioned to accept the solution comprising the polymer ejected from the reservoir (fig. 2);
wherein the reservoir and the collection device 13 are positioned and configured such that the one or more orifices 32 of the reservoir eject the polymer into an air gap 34 between the one or more orifices 32 and the liquid held in the collection 13 device during rotational motion of the reservoir (fig. 2); 
wherein the device is configured such that the ejection of the solution comprising the polymer into the air gap 34 and subsequently into the liquid in the collection device 13 causes formation of one or more polymeric fibers;
(Claim2) wherein the device further comprises a second motion generator (pulley 12) capable of imparting rotational motion to the liquid in the collection device to generate a liquid vortex (p. 1, lines 38-107, rotation of shaft 11 by pulley 12 rotates elements connected to the shaft 11 and thereby forms a column 25 of whirling solution (i.e., a vortex) as it moves downwardly in the shell 13);
(Claim 3) wherein the device is configured such that the air gap 34 between the one or more orifices 32 and the liquid 25 held in the collection device 13 during rotational motion of the reservoir is due, at least in part, to the liquid vortex generated by the second motion generator (fig. 2; air gap 35 is due to vortex created by elements rotated by the pulley 12, as mentioned above);
(Claim 4) wherein the device is configured such that the one or more orifices 32 of the reservoir are disposed within a depression in the top surface of the liquid 25 in the collection device 13 caused by the vortex during rotational motion of the reservoir and such that the one or more orifices 32 of the 
(Claim 5) wherein the device is configured such that the air gap 34 is positioned centrally in the liquid vortex in the collection device 13 (fig. 2);
(Claim 7) wherein the second motion generator comprises a drainage system connected to or couplable to a fluid inlet and a fluid outlet and that is configured to impart rotation motion to the liquid in the collection device by draining the liquid through the drainage system (fig. 2; the lower end of shell 13 defines a tapered shell end which is a drain connected to a fluid inlet and a fluid outlet of the tapered shell end; drains inherently form a vortex, i.e. Coriolis Effect); 
(Claim 8) wherein the drainage system is controllable to control a flow rate through the fluid inlet or the fluid outlet (p. 2, lines 56-64, after leaving the shell 13, the fluid is returned by pipes 40, 21; such return fluid is inherently returned at a return flow rate; it would have been further obvious to an artisan of ordinary skill to control such return flow rate in order to maintain a desired level of liquid within the device which enables the device to operate as intended; note that controlling the return flow rate would also control the flow rate through the fluid inlet or the fluid outlet, as a circulating flow is achieved as shown in fig. 2); and
(Claim 10) wherein a collection surface of the collection device 13 has a drum or cylinder shape figs. 2, 4).
However, Hooper (US 1,500,934) does not disclose micron, submicron or nanometer dimension fibers.
Luo et al. (US 2002/0148050) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Hooper (US 1,500,934) such that the ejection of the solution comprising the polymer into the air gap and subsequently into the liquid in the collection device causes formation 
As to claim 6, each of the first motion generator and the second motion generator of Hooper (US 1,500,934) will inherently include a rotation direction, which directions will be the same or different.  It would be further obvious to a skilled artisan to use either the same or different rotation directions as long as the apparatus works as intended, i.e., forming and collecting fibers.   
	As to claims 11 and 15, in view of the prior art combination above, the resulting method would fabricate one or more micron, submicron or nanometer dimension polymeric fibers, and would include the device of the prior art combination.  Hooper (US 1,500,934) further discloses:
providing the solution comprising the polymer through pipe 35;
using the motion generator 42 to rotate the reservoir 26 30, 31 about the axis of rotation to cause ejection of the solution comprising the polymer in one or more jets into the air gap 34 (fig. 2);
collecting the one or more jets of the solution comprising the polymer in the liquid 25 of the collection device to cause formation of the one or more polymeric fibers;
wherein the method farther comprises generating the liquid vortex in the collection device 13 during collection of the one or more jets of the polymer in the liquid 25 of the collection device 13 (see figs. 1-7; p. 1,line 38, to p. 2, line 76).
	As to claims 12-14, Luo et al. (US 2002/0148050) further discloses a method:

(Claim 13) wherein the one or more micron, submicron or nanometer dimension polymeric fibers are formed by cross-linking in the one or more jets in the liquid of the collection device ([0010], the polymeric fibers can be cross-linked to induce surface modification); and
(Claim 14) wherein the polymer is selected from the group consisting of a water soluble polymer ([0047], [0049]), a polymer that requires on-contact cross-linking [0010], a polymer that cannot be readily dissolved at a high enough concentrations to provide sufficient viscosity for random entanglement and solvent evaporation to form polymeric fibers, a polymer that requires precipitation [0008], and a polymer dissolved in water at low concentrations ([0047], low concentrations of 12-14% or 7-15%).
It would have been further obvious to modify the method as disclosed by Luo et al. (US 2002/0148050) above, because such modifications are known in the art and would provide alternative configurations for the method known to be operable in the art.  
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooper (US 1,500,934) in view of Luo et al. (US 2002/0148050) as applied to claims 1-8 and 10-15 above, and further in view of Ebregt et al. (US 4,702,876).
Hooper (US 1,500,934) and Luo et al. (US 2002/0148050) do not disclose the limitations of claim 17.
Ebregt et al. (US 4,702,876) a method of fabricating poly-paraphenylene terephthalamide fibers including ejecting fibers made from a polymer from a spinneret 4 into an air gap 55, wherein the polymer is poly-paraphenylene terephthalamide, and collecting the fibers in a collection device 2 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method such that the polymer is poly-paraphenylene terephthalamide and the liquid is water, as disclosed by Ebregt et al. (US 4,702,876), because such materials for forming fibers is known in the art and would enable formation of poly-paraphenylene terephthalamide fibers.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest: 
the device as recited by claim 9, particularly comprising a collection surface on which the formed fibers collect, the collection surface attached to or coupled to the second motion generator such that the second motion generator rotates the collection surface; or
the method as recited by claim 16, particularly further comprising wrapping the fibers in the liquid around a rotating collection surface that is rotated by the second motion generator; or
the method as recited by claims 18-20, particularly comprising wrapping the fibers in the liquid around a rotating collection surface that is rotated by the second motion generator during collection of the fibers thereby forming the sheet of micron, submicron or nanometer dimension polymeric fibers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meerman et al. (US 6,159,597) discloses ejecting centrifugal spun fibers into an annularly formed coagulant liquid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744